EXAMINER’S AMENDMENT
This action is in response to the amendment filed 26 May 2021. 
	Claims 1, 3, 4, 6 – 27, 29 – 35, 37 – 63 are pending and have been examined; claims 5, 28, and 36 have been cancelled by Applicant.
	This action has been made Non-Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 has been considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
51. (Currently Amended) A method for selecting a research and development project through autonomous proposals of evaluation indicators according to claim 32, wherein the server calculates performance computation results, with respect to a plurality of evaluation indicator groups, as evaluated scores, and compares the plurality of calculated evaluated scores respectively with bid prices of ordinary years and with bid prices of the bidder's terminal to calculate, according to the plurality of evaluated scores, bid prices available for success in a bid of the bidder's terminal and to inform the bidder's terminal of the bid prices in selecting a research and development project by computing performance according to the performance evaluation items on the basis of each group[[,]]. 

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1, 3, 4, 6 – 27, 29 – 35, 37 – 63 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 USC 101
	Applicant’s claimed invention recites a practical application of the previously identified abstract idea.   Applicant's arguments filed on 22 March 2021 are deemed to be persuasive and adequately reflect the Examiner's opinion as to why claims 1, 3, 4, 6 – 27, 29 – 35, 37 – 63  are eligible under 35 USC 101 (see MPEP 1302.14). 

35 USC 102 / §103
	The closest prior art of record includes Mehregany et al. (U.S. 7,130,802), Jentsch (U.S. 2011/0307347), Walker et al. (U.S. 6,466,919), Wilkinson (U.S. 2001/0034632), Vashistha et al. (U.S. 2001/0051913), Ram et al. (U.S. 2006/00069635), Stoflo et al. (U.S. 2010/0023810), Moeller (U.S. 7,461,013), Reisman (U.S. 2011/0295722), Biebesheimer et al. (U.S.2001/0181457), Robin et al. (U.S. 2005/0114829), Al-Abdulqader et al. (U.S. 2007/0016514), and Judd et al. (U.S. 2014/0006201).
	However, with respect to exemplary independent claim 32, none of the prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to the bidders terminal proposing evaluation indicators as performance evaluation items or the server grouping bidders selecting identical or similar evaluation indicators. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Banerjee et al.	(U.S. 2002/0188547), which discloses brokering and facilitating consumer projects in an e-commerce system; 
Carpenter (U.S. 2016/0048911), which discloses a bid oversight system and method; 
Cullen et al. (U.S. 2003/0200168), which discloses a computer system and method for facilitating and managing the project bid and requisition process. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAN S MILLER/Primary Examiner, Art Unit 3683